Citation Nr: 0318057	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated at 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
March 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
initially denied the veteran's claim for a rating in excess 
of 30 percent for asthma.  Subsequently, the RO increased the 
disability rating to 60 percent effective as of February 1997 
by decision dated in July 1999.

This case was remanded by the Board in May 2000 and July 2002 
for further development.  The issue is now ready for 
appellate review.

By a letter dated in July 1999 the RO informed the veteran 
that she might be entitled to compenation at the 100-percent 
rate if she was unable to secure and follow a substantially 
gainful occupation because of her service-connected 
disabilities.  The RO enclosed an application for increased 
compensation based on unemployability (VA Form 21-8940) and 
requested that she complete and return the form if she 
believed she qualified.  The appellant did not return the 
form.  The Board raised the issue in the July 2002 remand and 
the RO in a letter dated in September 2002 requested the 
veteran to provide information as to her former employers.  
She did not respond.  However, the veteran's service 
representative indicated an intent to file a claim for a 
total rating based on unemployability in the July 2003 
informal brief presentation.  Since this matter has not yet 
been adjudicated, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran's asthma is manifested by subjective 
complaints of shortness of breath, and objective findings of 
daily use of multiple inhalers and oral medications; however, 
there is no current objective clinical evidence of more than 
weekly attacks associated with respiratory failure or the 
daily use of high dose steroids.

3.  The most recent ventilatory studies reveal pulmonary 
function testing (PFT) with FEV-1 at 65 percent predicted, 
and an FEV-1/FVC at 65 percent.  Previous PFT studies do not 
support a higher than 60 percent disability rating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

The RO has rated the veteran's bronchial asthma under DC 
6602.  Under the current regulations, PFT with an FEV-1 less 
than 40-percent of predicted value, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications warrants a 100 percent rating.  An 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids warrants a 60 percent rating.  An FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication 
warrants a 30 percent rating.  Finally, an FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalation or oral bronchodilator therapy 
warrants a 10 percent rating.  38 C.F.R. § 4.97, DC 6602 
(2002).  In the absence of clinical findings of asthma at the 
time of examination, a verified history of asthmatic attacks 
must be of record.

Based on a review of the evidence, the Board finds that there 
is no basis to assign an evaluation in excess of 60 percent 
for asthma.  In this case, the Board observes that the 
veteran underwent PFT testing in November 1997, November 
1998, and November 2002.  Of note, the FEV-1 was reported at 
72 percent, 112 percent, and 65 percent predicted, 
respectively, and the FEV-1/FVC was listed at 54 percent, 68 
percent, and 65 percent, respectively.  Therefore, over the 
course of a five year period (from 1997 to 2002), the 
veteran's FEV-1 testing has been fairly consistent in the mid 
60s-low 70s (with the exception of one higher reading), and 
FEV-1/FVC testing has been in the mid 50s-high 60s.  As noted 
above, a rating in excess of 60 percent requires an FEV-1 of 
less than 40 percent predicted or a FEV-1/FVC of less than 40 
percent, which is not shown by the clinical evidence.  

Next, although the veteran reports daily shortness of breath, 
there is no evidence of weekly asthma attacks with 
respiratory failure.  In July 1997, she was hospitalized with 
shortness of breath, cough, and history of asthma.  She was 
placed in the Intensive Care Unit because of complaints of 
chest pain, but not due to respiratory complaints.  An 
October 1997 VA examination report noted that there was no 
indication of respiratory failure.  Additional outpatient 
treatment records and hospital notes make no reference to any 
incidents of respiratory failure.  

Further, a higher rating may be warranted with daily use of 
high dose systemic (oral or parenteral) steroids.  The Board 
notes that the veteran has, on occasion, required the use of 
oral or intravenous steroids during periods of exacerbation; 
however, the most recent VA examination report indicated that 
she was not on systemic steroids.  Moreover, even though 
there is evidence of use of oral and parenteral steroid use, 
it generally appears to be Prednisone in a tapered dose or a 
single dose of Solu-Medrol, and not in a "high dose" as 
anticipated by the regulations.  While the Board recognizes 
that the veteran has been prescribed multiple medications for 
treatment of asthma, her PFTs and use of steroid therapy does 
not meet the criteria for a rating in excess of 60 percent, 
nor is there clinical evidence of respiratory failure.  
Accordingly, in view of the above, the Board concludes that 
the evidence supports no more than a 60 percent evaluation 
for bronchial asthma.  

The Board has considered the veteran's written statements 
that her asthma is worse than currently evaluated.  Although 
her statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.  Therefore, in the absence of evidence of more 
severe symptoms, the Board finds that the veteran's asthma 
will not support an evaluation in excess of 60 percent at 
this time.

The potential application of various provisions of title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran, including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board, as did 
the RO (see statement of the case dated in April 2003), finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.  By 
virtue of the information contained in the March 1998 and 
July 1999 rating decisions, the May 1998 statement of the 
case, and the subsequent supplemental statements of the case 
issued during the pendency of the appeal, the veteran and her 
representative were told that there was no evidence showing 
that she was entitled to a rating in excess of 60 percent.  

Further, the RO also notified her of her due process rights 
under the VCAA in the April 2003 supplemental statement of 
the case.  Subsequently, she reported that she had no other 
evidence to submit.  Moreover, in October 1998, she was asked 
to provide private treatment records, which were associated 
with the claims file.  In addition, specific evidence, 
including offering the veteran an opportunity to report any 
recent treatment, was requested in the May 2000 and July 2002 
Board remands.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that all medical records identified by the 
veteran have been associated with the claims file, including 
VA outpatient clinical records, hospital notes, and private 
treatment records.  Moreover, the veteran recently underwent 
a VA examination expressly for the purpose of addressing the 
claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to an increased rating for asthma, 
currently evaluated at 60 percent disabling, is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

